Citation Nr: 0727869	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-41 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bladder cancer as 
due to herbicide exposure.   

2.  Entitlement to service connection for a skin condition of 
the legs as due to herbicide exposure.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1967 to 
August 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  In January 2005, the veteran 
withdrew his request for a Travel Board hearing.  

Based on statements by the veteran as part of his November 
2004 substantive appeal, it appears the veteran may be 
raising an additional issue of service connection for polyps 
throughout his body, though this is unclear.  

The Board may not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108 
(West 2002).  The RO has not fully adjudicated any other 
issue and the Board may not unilaterally take jurisdiction of 
any additional claim.  The RO should request the veteran to 
clearly indicate what additional claims, if any, he wishes to 
pursue.  The RO should then take appropriate action to 
adjudicate these claims, if any.  In any event, no other 
issue is before the Board at this time.


FINDINGS OF FACT

1.  The veteran had active service in Vietnam and is presumed 
to have been exposed to Agent Orange or other herbicides.

2.  There is no competent evidence that the veteran is 
currently diagnosed with any skin condition to the legs.

3.  There is no evidence of bladder cancer in service or for 
decades thereafter, and no evidence of a link between current 
bladder cancer and the veteran's period of active service, to 
include exposure to herbicides.

CONCLUSIONS OF LAW

1.  Service connection for bladder cancer is not established. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2006).

2.  Service connection for a skin condition to the legs is 
not established.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.313 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d 
at 1043. 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).    

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, No. 07-7029, 
slip op. at 7 (Fed. Cir. July 3, 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, No. 04-0534, slip op. at 5 (Vet. App. 
June 15, 2007 ).   
  
Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including malignant tumors).

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the Vietnam era will 
be considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  Furthermore, even if a veteran does not 
have a disease listed at 38 C.F.R. § 3.309(e), he or she is 
presumed to have been exposed to herbicides if he or she 
served in Vietnam between January 9, 1962, and May 7, 1975, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

The veteran alleges that current bladder cancer and a skin 
condition to the legs may be related to exposure to Agent 
Orange or other herbicide agent during service in Vietnam.  
The veteran describes the skin condition as a scaly rash to 
the legs and groin area that is red, dry, itchy, and also 
bleeds.  See initial claim and substantive appeal.  
Initially, the veteran's DD Form 214 confirms that the 
veteran has "service in Vietnam," such that exposure to 
herbicides to include Agent Orange may be presumed.  
38 C.F.R. § 3.307(a)(6), 3.313(a).     

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, VA treatment 
records from 2003 to 2004 reveal a diagnosis of bladder 
cancer, also referred to as papillary transitional cell 
carcinoma adjacent to the left urethral orifice.  In August 
2003, the veteran underwent surgery for removal of the 
cancerous tumor in his bladder.  Thus, there is at least 
evidence of a current disability at the time the veteran 
filed his claim for service connection.  

However, as to a skin condition to the legs, VA treatment 
records from 2002 to 2004 are negative for any evidence of 
treatment for a rash to the legs.  It is noted on VA clinical 
problem lists from 2002 to 2004 that the veteran carries a 
diagnosis of dermatitis, not otherwise specified, but there 
is no specific complaint or treatment for any dermatitis or 
other skin condition to the legs per these same records.  On 
this basis alone, the skin condition claim should be denied. 

In addition, with respect to the bladder cancer and possible 
dermatitis diagnoses listed above, none of these conditions 
is on the list of diseases associated with herbicide exposure 
for purposes of the presumption.  38 U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).  In fact, the evidence does not 
demonstrate that the veteran has chloracne, or porphyria 
cutanea tarda, the only skin conditions for which 38 C.F.R. 
§ 3.309(e) is applicable.  Further, the veteran does not have 
any of the types of cancers for which 38 C.F.R. § 3.309(e) is 
applicable.  Thus, the presumption of service connection 
afforded for certain specific diseases associated with 
exposure to herbicides, specifically Agent Orange, is not for 
application in this case.   

VA has also specifically determined that bladder cancer is 
not associated with exposure to herbicide agent for purposes 
of the presumption, providing more evidence against the 
claim.  See 72 Fed. Reg. 32,395 (June 12, 2007) (emphasis 
added).  

If the claimed disease is not one of the presumptive diseases 
listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide 
is presumed, as is the case here, the veteran may establish 
service connection for the disease by (1) showing that the 
disease actually occurred in service; or (2) at least 
theoretically, by submitting medical evidence of a nexus 
between the disease and his exposure to herbicides during 
military service.  Combee, 34 F.3d at 1043-1044.  In fact, 
the United States Court of Appeals for Veterans Claims has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).   

With regard to direct service connection, service medical 
records (SMRs) are negative for any complaint, treatment, or 
diagnosis of a rash to the legs or bladder cancer during 
service.  The veteran was treated for removal of lipomas on 
both thighs in November and December of 1970 during service, 
which left scars at the time, but the veteran has not claimed 
service connection for this specific condition.  Most 
significantly, the July 1961 separation examination was 
negative for any evidence of a scaly rash to the legs or 
bladder cancer.  The veteran himself has not alleged 
treatment for bladder cancer or a rash to the legs during 
service.  The Board must find the SMRs, as a whole, provide 
very negative evidence against the veteran's claims. 

Post-service, the veteran indicated in his November 2003 
claim that he first noticed a rash to the legs 10-15 years 
earlier.  Thus, according to this statement by the veteran, 
the date of onset of the rash would approximately be in the 
late-1980s, over 15 years after discharge from service.  
Further, the first evidence of bladder cancer was in 2003, 
over 30 years after discharge from service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Therefore, service connection for either disorder on appeal 
may not be established based on chronicity in service or 
post-service continuity of symptomatology for either disorder 
seen in service.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
494-97.  It follows that there is no basis to presume the in-
service incurrence of any malignant tumor.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).       

The post-service evidence in the claims folder, as a whole, 
provides very negative evidence against the claims on appeal 
as it reveals medical evidence of bladder cancer and lay 
complaints about a leg rash that began decades after service 
with no connection to service.

Moreover, there is no medical evidence linking his bladder 
cancer and any skin condition to the legs to his military 
service from August 1967 to August 1971, to include presumed 
exposure to herbicides at that time.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  
The Board emphasizes that the veteran's own lay statements do 
not assert any symptoms of bladder cancer or a scaly rash to 
the legs during service or for many years thereafter.  Layno, 
6 Vet. App. at 469.  See also 38 C.F.R. § 3.159(a)(2).  
Furthermore, neither the veteran nor his representative, 
without evidence showing that he or she has medical training 
or expertise, is competent to offer an opinion that any 
current disorder is etiologically related to presumed 
herbicide exposure during service.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.  

With regard to literature that the veteran says he has read, 
the Board notes that, with regard to medical treatise 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has held that a medical article or treatise 
"can provide important support when combined with an opinion 
of a medical professional" if the medical article or 
treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least "plausible causality" based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see 
also Sacks v. West, 11 Vet. App. 314 (1998) and Wallin v. 
West, 11 Vet. App. 509 (1998).  Medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

In summary, the Board finds that the preponderance of the 
evidence is against service connection for bladder cancer and 
a skin disorder to the legs.  38 U.S.C.A. § 5107(b).  There 
is no competent evidence of a current skin disorder to the 
legs.  In addition, there is no evidence of either disorder 
in-service or for many years thereafter, and no evidence that 
the veteran has a listed disease for purposes of presumptive 
service connection due to herbicide exposure.  The appeal is 
denied.

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of VCAA letter dated in February 
2004, the RO advised the veteran of the evidence needed to 
substantiate his service connection claims, to include as due 
to herbicide exposure, and explained what evidence VA was 
obligated to obtain or to assist the veteran in obtaining and 
what information or evidence the veteran was responsible to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Thus, the Board finds that the RO has provided all 
notice required initially by the VCAA for the first three 
elements of notice.  38 U.S.C.A. § 5103(a).  See Quartuccio, 
supra.

With regard to additional 1st element notice, there is no 
letter from the RO that further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Since 
service connection is being denied, no disability rating or 
effective date will be assigned; thus, the failure to provide 
this notice is only harmless error.  

In addition, the Board observes that the RO correctly issued 
the February 2004 VCAA notice letter prior to the April 2004 
adverse determination on appeal.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004).  However, the above letter did 
not meet the 4th element of VCAA notice in that it did not 
ask the veteran to provide any evidence in his possession 
that pertains to the claim. Id at 120-21. 

In this regard, most recently, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit held that any 
error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial.  To rebut this presumption of prejudice, the VA 
must demonstrate: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  
 
Thus, in this case, there is a presumption of prejudice due 
to content errors in failing to provide additional 1st 
element Dingess notice and 4th element VCAA notice.  However, 
the Board finds that prejudice has been rebutted in this case 
by the following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, the veteran reasonably 
understands from the notice provided what was needed.  

Specifically, while the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.  In addition, the 
actual February 2004 notice provided by the VA is clear and 
pertinent to the veteran's contentions, such that a 
reasonable person could understand what was required to prove 
the herbicide claims.  Further, with regard to the fourth 
element of VCAA notice, the VCAA letter dated in February 
2004 advised the veteran that the VA required  "additional 
information and evidence."  Thus, the veteran was aware that 
evidence of in-service treatment and nexus evidence was 
required to substantiate his claim.  Overall, the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim.      

With respect to the duty to assist, the RO has secured the 
veteran's SMRs and recent VA treatment records.  He has not 
identified any specific private medical records relevant to 
the claim on appeal.  Neither the veteran nor his 
representative has stated that any additional pertinent 
evidence remains outstanding.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claims.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 C.F.R. § 3.159(c)(4).  However, the 
standards of McClendon are not met in this case.  The 
evidence reflects neither disability in service, nor a 
presumptive herbicide disease.  Further, there is neither 
medical evidence demonstrating that any current disorder on 
appeal is linked to service, nor credible evidence of 
continuity of symptomatology of either disorder since 
service.  As service and post-service medical records provide 
no basis to grant the claims, and in fact provide evidence 
against the claims, the Board finds no basis for a VA 
examination or medical opinion to be obtained.  Thus, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

ORDER

The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


